Citation Nr: 0810491	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  02-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral nephrocalcinosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO) and two Board remands.  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
bilateral nephrocalcinosis is manifested by recurrent stone 
formation requiring drug and diet therapy, but constant 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101 have not been shown. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for nephrocalcinosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7532-7508, 7509 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran has appealed the initial rating 
assigned for his nephrocalcinosis, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that 
staged ratings are appropriate whenever the factual findings 
show distinct time periods in which a disability exhibits 
symptoms that warrant different ratings).

The veteran was assigned a 30 percent evaluation for 
nephrocalcinosis under Diagnostic Codes 7532-7508, effective 
July 31, 1999.  See 38 C.F.R. § 4.27 (2007) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  

Under Diagnostic Code (DC) 7508, nephrolithiasis is rated as 
hydronephrosis, pursuant to DC 7509, except for recurrent 
stone formation requiring one or more of the following: diet 
therapy; drug therapy; or invasive or non-invasive procedures 
more than two times a year.  The criteria for nephrolithiasis 
provides for a maximum rating of 30 percent.  For a rating in 
excess of 30 percent, the kidney disability is to be rated as 
hydronephrosis.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  
The diagnostic code for hydronephrosis provides that for a 
rating in excess of 30 percent, the disability is to be rated 
as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7509.

Under Diagnostic Code 7532, renal tubular disorder is rated 
as 20 percent disabling when symptomatic, or the condition 
may be rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 
7532.

Under 38 C.F.R. § 4.115a, renal dysfunction will be rated 30 
percent disabling where there is albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101.  A 60 percent 
rating contemplates constant albuminuria with some edema; or 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  38 
C.F.R. § 4.115a.  A 40 percent evaluation for hypertension 
requires clinical evidence of a diastolic pressure 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007). 

The veteran's service medical records reveal that he was 
first diagnosed with bilateral nephrocalcinosis during 
service.  On a November 1995 medical history report, the 
veteran reported that he had sugar or albumin in his urine.  
The medical history report also noted that the veteran had 
albumin in his urine when he was inducted into service.  In 
February 1998, an Intravenous Pyelogram (IVP) was performed, 
which revealed bilateral renal calculi.  The diagnosis was 
bilateral nephrolithiasis.  A March 1998 treatment record 
noted that protein was found in the veteran's urine during an 
October 1997 routine health examination.  A May 1998 
urinalysis revealed 100 milligrams (mg) of DL protein.  In 
August 1998, a twenty-four hour urine analysis revealed 
hypercalcuria and high urinary uric acid excretion.  Albumin 
was at least 240 mg per twenty-four hours, but the veteran 
maintained creatinine clearance.  The diagnosis was 
nephrocalcinosis.  A March 1999 treatment note indicated that 
the veteran would have to be treated for life with medication 
for his kidney disorder.  In a March 1999 Medical Board 
Evaluation, the diagnosis of bilateral nephrocalcinosis was 
confirmed.  The report noted that the veteran's blood 
pressure was 130/92, and also indicated that the veteran had 
no edema.  The veteran's May 1999 separation examination 
noted recurrent nephrolithiasis.  In a Report of Medical 
History completed at that time, the veteran noted kidney 
stones, proteinuria, and hematuria.

In August 2000, the veteran underwent a VA examination.  The 
veteran reported a history of renal problems, noting that he 
developed a renal problem after service which manifests 
itself apparently as non-nephrotic proteinuria.  The veteran 
also complained of intermittent high blood pressure, but 
stated that he has required no treatment for this.  He also 
noted a history of nephrocalcinosis, for which he takes 
medication.  On physical examination, the veteran's blood 
pressure was 110/70.  The VA examiner diagnosed bilateral 
nephrocalcinosis.

VA treatment records from August 2000 through June 2007 
reveal the veteran's complaints of and treatment for 
bilateral nephrocalcinosis, nephrolithiasis, and renal 
calculi.  In January 2001, the veteran underwent an 
ultrasound of the kidneys, which revealed probable 
nephrocalcinosis involving the renal pyramids on the right 
and the left.  A June 2001 IVP showed several small 
nonobstructing calculi overlying the left kidney with at 
least one small nonobstructing calculus overlying the right 
kidney.  There was no evidence of obstruction and no post-
void residual.  Laboratory results from July 2002 revealed an 
albumin level of 4.6.  A November 2004 computed tomography 
(CT) scan of the abdomen and pelvis revealed numerous 
nonobstructive nephrolithiasis bilaterally measuring up to 
0.5 centimeters (cm) in the interpolar region of the left 
kidney.  No ureteral or urinary bladder calculi were 
identified.  In March 2004, the veteran underwent an 
ultrasound of the kidneys and bladder, which revealed tiny 
bright echoes throughout the right kidney that perhaps 
represented low-density intracaliceal calculi.  In December 
2004, the veteran reported that he passed a calcium oxylate 
stone several years before, but was currently asymptomatic.  
A computed tomography (CT) scan revealed stones in both 
kidneys but no calcium, no uric acid, and no parathyroid 
assay.  A March 2004 renal and urinary bladder ultrasound 
revealed probable tiny intracaliceal calculi.  A January 2005 
treatment note indicated that a CT scan revealed multiple 
nonobstructing stones, currently with no symptoms.

Private medical treatment records from March 2004 to December 
2005 also reveal complaints of and treatment for bilateral 
nephrocalcinosis.  March 2004 treatment records revealed 
multiple bearing size nonobstructive renal calculi within the 
bilateral kidneys.  A November 2002 chemical analysis showed 
the stones to be made of calcium oxylate.  Review of 
laboratory tests showed essentially normal renal function.  
The diagnosis was persistent calcium oxylate nephrolithiasis.  
Treatment included drug therapy and a low-protein diet.

In April 2001, the veteran underwent a VA genitourinary 
examination.  On physical examination, the veteran's blood 
pressure was 112/70, and there was no indication of edema.  
The diagnosis was bilateral nephrocalcinosis.  The VA 
examiner noted that the veteran was on a maintenance regimen 
of Allopurinol and hydrochlorothiazide which he tolerated 
well with no toxicity.  The veteran had no loss of renal 
function related to his renal calculi.

In January 2005, the veteran underwent a VA genitourinary 
examination.  The veteran complained of hematuria and foul 
smelling urine in the past, and noted that he has passed two 
stones.  He also noted occasional back pain in the bilateral 
flanks.  He denied lethargy, weakness, anorexia, weight loss, 
or weight gain.  He reported occasional urinary hesitancy in 
the morning, but otherwise denied frequency, dysuria, or 
difficult stream.  He denied incontinence and urinary tract 
surgery.  He reported that he has not had to cathertize or 
perform dilations, and was not on a modified diet therapy.  
The VA examiner noted that the veteran's most recent stone 
was sent for analysis, and came back as calcium oxalate 
monohydrate with a hydroxyl appetite.  There was also a 
protein matrix with the stone.  Laboratory findings showed a 
BUN of 9 and creatinine of 1.1.  Urinalysis also showed two 
white blood cells per high power field, few bacteria, and no 
hematuria.  The veteran reported that he was currently taking 
medication for his kidney stones.  He also stated that, with 
the exception of pain in the bilateral flanks, he was 
relatively asymptomatic of his kidney stones.  The VA 
examiner diagnosed bilateral renal stones.  Laboratory 
testing performed later that month was within normal limits 
with no evidence of kidney disease.

A January 2005 VA examination for hypertension revealed the 
veteran's blood pressure to be 147/82 and 141/85.  The 
diagnosis was hypertension, unrelated to the veteran's 
nephrocalcinosis.

At a June 2005 hearing before the Board, the veteran 
testified that his symptoms included pain in the ribs, pain 
on urination, foul smelling urine, and high blood pressure.  
The veteran also stated that he misses work to attend doctor 
appointments, and that he regularly has blood in his urine.  
He urinates three times per night, and has urinary leakage.  
He testified that he has been to the emergency room to pass 
kidney stones, but has had no other hospitalizations related 
to his kidney disorder.  

In March 2006, the veteran underwent a VA genitourinary 
examination.  The veteran complained of feeling tired and 
having poor energy.  He reported that his appetite was good, 
and that he had gained more than 20 pounds over the last 
year.  He stated that he urinated approximately twice per 
night, and approximately once every two hours during the day, 
depending on fluid intake.  He complained of a dark brownish 
discoloration of the urine if he engages in heavy physical 
activity.  The veteran denied urinary incontinence, urinary 
tract surgery, urinary tract infections, hospitalization, and 
urinary cathertization, dilation, or drainage procedures to 
pass his urine.  The veteran reported that he passed his last 
kidney stone in October 2004, and that he currently takes 
Allopurinol for his kidney stones.  The veteran stated that 
he is on a low-fat diet and avoids dairy products.  He 
reported that he works full-time in a boiler plant and does 
not feel that his kidney problems have a meaningful adverse 
effect on his employment.

Physical examination of the abdomen was negative for any mass 
tenderness or organomegaly.  A cardiac examination revealed 
normal S1 and S2 without murmur, gallop, or rub.  The 
veteran's extremities had no cyanosis, clubbing, or edema.  A 
urinalysis confirmed the presence of blood and protein with 
one white cell and three red cells noted.  There was no sign 
of active infection.  Laboratory tests also showed a BUN of 
8, creatinine of .9, and calcium of 9.4, which the VA 
examiner stated were normal.  The veteran's blood pressure 
was 140/95, 129/90, and 129/87.  The VA examiner diagnosed 
persistent mild hematuria and proteinuria on urinalysis, and 
noted that these findings were documented near the time of 
the veteran's enlistment into service and have persisted and 
will likely continue to persist.  The VA examiner stated that 
the etiology is most likely a congenital renal tubular defect 
affecting the reabsorption of calcium, phosphorus, and/or 
magnesium, and that the underlying biochemical abnormality 
has led to the formation of several kidney stones which can 
also cause more hematuria and nonspecific proteinuria.  The 
VA examiner concluded that the veteran's kidney disorder does 
"not appear to be interfering with his employment.  His 
kidney function is still normal, as indicated by a normal BUN 
and creatinine."

In June 2007, the VA examiner who prepared the March 2006 VA 
examination report prepared an additional opinion which 
considered additional medical evidence not available at the 
time of the March 2006 examination.  The opinion stated that 
the veteran has chronic nephrocalcinosis with nephrolithiasis 
which have been long-standing and will likely continue to 
persist with probable, but not predictable, recurrences of 
symptomatology.  The additional medical evidence reviewed did 
not present an unusual disability picture in regard to 
interference with employment or frequent hospitalizations 
beyond what would normally be expected for any other 
individual with this condition.

The Board finds that an initial evaluation in excess of 30 
percent for the veteran's service-connected bilateral 
nephrocalcinosis is not warranted.  The veteran's kidney 
disorder has been manifested by recurrent kidney stone 
formation requiring drug and diet therapy.  However, there is 
no evidence that his kidney disorder causes constant 
albuminuria with some edema, decreased kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  See 38 C.F.R. § 4.115a.  A July 2002 laboratory 
report indicates that the veteran's albumin level was within 
normal limits.  The results of a January 2001 urinalysis were 
essentially normal.  Testing performed in March 2006 
confirmed the presence of blood and protein with no active 
sign of infection, and BUN and creatinine tests were normal.  
Although the veteran's medical records reveal that he has 
been diagnosed with and treated for hypertension, his blood 
pressure readings have consistently been noncompensable under 
DC 7101.  Outpatient records are negative for findings of 
albuminuria or decreased kidney function.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that an increased initial rating for 
bilateral nephrocalcinosis is not warranted.  The Board also 
notes that, after review of the entire evidence of record, 
the evidence does not warrant a rating in excess of 30 
percent for nephrocalcinosis at any time during the period 
pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); 
see also Hart, 21 Vet. App. 505.

The Board has considered whether the veteran is entitled to 
an extraschedular evaluation for his service-connected 
bilateral nephrocalcinosis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007).  In this case, however, there has been 
no showing that the veteran's service-connected 
nephrocalcinosis has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
nephrocalcinosis under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

II.  Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board notes that the Court recently issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for the claimed disability, once a 
decision awarding service connection, a disability rating and 
an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In the present case, the veteran's claim was granted, a 
disability rating and effective date assigned, in a September 
2000 decision of the RO.  VA's duty to notify under § 5103(a) 
is discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  As such, a discussion of whether sufficient notice 
has been provided for an increased compensation claim is not 
necessary because the Court articulated that the Vazquez-
Flores notice requirements apply to a claim for increase and 
not to an initial rating claim as is the case here.

The veteran is also represented by a veteran's service 
organization that assisted him in preparing his appeal.  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Since service connection was 
granted, and a rating was assigned effective the date of 
receipt of the claim, there is no potential service 
connection or effective date issue that would warrant 
additional notice.  Dingess, 19 Vet. App. at 473.  
Accordingly, the Board finds that the veteran has been 
provided adequate notice as required by the VCAA.

The veteran's service medical records, VA treatment records, 
and private medical treatment records have bee obtained.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  The veteran 
has been afforded four VA examinations.  See 38 C.F.R. § 
3.159(c)(4).  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini, 18 
Vet. App. at 112.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield, 20 Vet. 
App. at 542-43; see also Dingess, 19 Vet. App. at 473.  Thus, 
VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for bilateral nephrocalcinosis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


